On February 7 of this year appellant was, in the District Court of Trinity County, found guilty of murder in the second degree and his punishment assessed at confinement in the State penitentiary for a period of seven years.
The record shows that this term of court adjourned on the 25th day of February, 1910. We find in the record an order granting appellant twenty days after adjournment of the term of court within which to file statement of facts and bills of exception in the case. Without such order he would have had, under the law, thirty days within which to have filed such papers. The original statement of facts before us was filed on April 2 of this year, more than thirty days after the adjournment of the court. In this condition of the record we are not authorized to consider the statement of facts, and it appearing from the record that the indictment charges an offense against the laws of this State, in the absence of bills of exception and statement of facts, there is nothing which we can review and the judgment of the court below is affirmed.
Affirmed.